Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This correspondence is in response to Applicant’s Reply filed on February 22, 2022.  Claims 2, 3, 10 and 11 are canceled.  Claims 1, 4-9, and 12-16 are pending.  THIS APPLICATION HAS BEEN MADE FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8, 9, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2012/0257845 to Fan et al. (Fan).

    PNG
    media_image1.png
    492
    802
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    540
    media_image2.png
    Greyscale

Regarding Claim 1:  Fan discloses a supporting device comprising: a supporting bracket (See Annotated Fig. A) defining two sliding slots (See Annotated Fig. A) along an extending direction of the supporting bracket; and a sliding bracket (See Annotated Fig. A) defining two sliding portions (See Annotated Fig. A) corresponding to the sliding slot; wherein the sliding bracket is slidably connected to the supporting bracket through the sliding portion and the sliding slot; wherein the sliding bracket comprises a sliding plate (See Annotated Fig. A and B), the sliding portion is a flange (See Annotated Fig. A and B) connected to a side of the sliding plate, the sliding bracket further comprises a first bending portion (See Annotated Fig. A and B), the flange is connected to the side of the sliding plate through the first bending portion, both sides of the sliding plate are respectively provided with the first bending portion and the flange, and the flange is parallel (See Annotated Fig. B) with the sliding plate.
Regarding Claim 4:  Fan discloses a supporting device of claim 1, wherein the sliding plate defines a locking member (See Annotated Fig. A).
Regarding Claims 5 and 13:  Fan discloses a supporting device wherein each of the supporting bracket and the sliding bracket comprises a latching unit (See Annotated Fig. A) corresponding to each other; and when the supporting bracket slides along the sliding bracket to a predetermined position, the supporting bracket is latched by the latching unit.
Regarding Claims 8 and 16:  Fan discloses a supporting device wherein the supporting bracket comprises: a cover plate (See Annotated Fig. A); two third bending portions (See Annotated Fig. B) connected to two opposite sides of the cover plate; and two second folding edges (See Annotated Fig. B) respectively connected to the two third bending portions; wherein each of the two third bending portions and a corresponding one of the two second folding edges form a sliding slot (See Annotated Fig. B); each of two opposite sides of the sliding plate defines the flange slidably connected to the sliding slot.
Regarding Claim 9:  Fan discloses a slide rail assembly comprising: a sliding rail (See Annotated Fig. A); and a supporting device comprising: a supporting bracket (See Annotated Fig. A) defining two sliding slots (See Annotated Fig. A) along an extending direction of the supporting bracket; and a sliding bracket (See Annotated Fig. A) defining two sliding portions (See Annotated Fig. A) corresponding to the at least one sliding slot; wherein the sliding bracket is slidably connected to the supporting bracket through the sliding portion and the sliding slot; the sliding bracket is mounted to the sliding rail; wherein the sliding bracket comprises a sliding plate (See Annotated Fig. A and B), the sliding portion is a flange (See Annotated Fig. A and B) connected to a side of the sliding plate, the sliding bracket further comprises a first bending portion (See Annotated Fig. A and B), the flange is connected to the side of the sliding plate through the first bending portion, both sides of the sliding plate are respectively provided with the first bending portion and the flange, and the flange is parallel (See Annotated Fig. B) with the sliding plate.
Claim(s) 9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent App. No. 2006/0152115 to Dubon et al. (Dubon).

    PNG
    media_image3.png
    738
    551
    media_image3.png
    Greyscale

Regarding Claim 9:  Dubon discloses a slide rail assembly comprising: a sliding rail (See Annotated Fig. C); and a supporting device comprising: a supporting bracket (See Annotated Fig. C) defining two sliding slots (See Annotated Fig. C) along an extending direction of the supporting bracket; and a sliding bracket (See Annotated Fig. C) defining two sliding portions (See Annotated Fig. C) corresponding to the at least one sliding slot; wherein the sliding bracket is slidably connected to the supporting bracket through the sliding portion and the sliding slot; the sliding bracket is mounted to the sliding rail; wherein the sliding bracket comprises a sliding plate (See Annotated Fig. A and B), the sliding portion is a flange (See Annotated Fig. A and B) connected to a side of the sliding plate, the sliding bracket further comprises a first bending portion (See Annotated Fig. A and B), the flange is connected to the side of the sliding plate through the first bending portion, both sides of the sliding plate are respectively provided with the first bending portion and the flange, and the flange is parallel (See Annotated Fig. B) with the sliding plate.
Regarding Claim 12:  Dubon discloses a slide rail assembly of claim 9, wherein the sliding plate defines a locking member (See Annotated Fig. C), the sliding rail defines a locking hole (See Annotated Fig. C) corresponding to the locking member, the sliding bracket is mounted to the sliding rail through the locking member and the locking hole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan.
Regarding Claims 6 and 14:  Fan discloses a supporting device wherein the latching unit comprises a clamping member (See Annotated Fig. A) defined on the sliding bracket (rather than the supporting bracket as in Claim 6) and a clamping groove (See Annotated Fig. A) defined on an end of the supporting bracket (rather than the sliding bracket as in Claim 6).  Thus, Fan merely discloses a setup of the latching unit that is opposite to that recited in Claim 6.  
Courts have held that rearranging parts is unpatentable when the shifting of the parts position would not have modified the operation of the device.1  Here in Fan, as discussed above, the clamping member is on the sliding bracket and the clamping groove is on the supporting bracket; the reverse of Claim 6.  Examiner notes that rearranging the latching unit disclosed in Fan (such that the clamping member is defined on the supporting bracket and a clamping groove defined on an end of the sliding bracket) would not modify the operation of the device.  Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Fan to have the opposite latching unit configuration discussed above to provide some design choice to the market and allow customers to choose one of two configurations based on personal preference.
Regarding Claims 7 and 15:  Fan discloses a supporting device of claim 6, wherein the latching unit further comprises: a first stopping member (See Annotated Fig. A) defined on an end of the supporting bracket; and a second stopping member (See Annotated Fig. A) defined on the other end of the sliding bracket; when the supporting bracket slides along the sliding bracket and to a predetermined position aligning with the sliding bracket, the first stopping member is stopped by the second stopping member.
Response to Amendment
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
Applicant argues against Examiner’s rejection of Fan.  In the argument, Applicant argues that Fan discloses a main plate (32) that includes a bending portion but the main plate “cannot dispose other portions” thereon.  It is Applicant’s position that the third main plate (32) of Fan is not provided with the first bending portion and the flange at the same time.  Examiner disagrees.
First, the independent Claims recite a first bending portion.  Claim 1 states “the sliding bracket further comprises a first being portion, the flange is connected to the side of the sliding plate through the first bending portion--.”  There is no additional structural description of what the first bending portion is, structurally, aside from being on the sliding plate and where the flange is connected to the sliding plate through the first bending portion.  
In Fan, Examiner notes there is a part (3215 and 3213) that is equivalent to the flange, either individually (e.g. only 3215 or 3213) or the combination (e.g. 3215 and 3213).  These elements (3213 and 3215) ultimately define a part that that amounts to the flange and extends in a direction that is parallel with the sliding plate (See Annotated Fig. B).  Specifically, 3215 represents one surface of the flange and 3213 represents the opposite surface of the flange.  This flange is connected to the main sliding plate (32 – See also Annotated Fig. B) via the first bending portion (See Annotated Fig. B).  The first bending portion of Fan connects the flange to the sliding plate, just as is required by the independent Claims.  Moreover, both sides (see the top and bottom sides shown in Annotated Fig. B) are respectively provided with the first bending portion and the flange.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references read on the independent claims:  US 2014/0339975, 2017/0095078, 20170363144. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
    

    
        1 See MPEP 2144(VI)(C).